Citation Nr: 0922267	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a heart 
murmur, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

7.  Entitlement to service connection for mitral valve 
prolapse to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for a sexual 
dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In December 2006, this matter was remanded by the 
Board for further development.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In this case, the Board 
imposed a stay on the Veteran's service connection claims 
because they fall within that category and were included in 
that stay.  The United States Court of Appeals for the 
Federal Circuit issued a decision in that case, Haas v. 
Peake, 525 F.3d 1168 (Fed.Cir. 2008).  The appellant filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  Haas v. Peake, 129 S.Ct. 
1002 (Jan. 21, 2009).  The stay of Haas-related cases has 
been lifted and the  Board now proceeds with adjudication of 
the Veteran's claims.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a heart murmur is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a June 1996 rating 
decision that denied service connection for diabetes.

2.  Evidence received since the June 1996 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence does not demonstrate that 
the Veteran's diabetes mellitus was incurred in or aggravated 
by his active service, or manifested to a compensable degree 
within one year following his separation from service, or is 
due to exposure to herbicides during his active service.

4.  The competent medical evidence does not demonstrate that 
the Veteran's diabetic retinopathy was incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.

5.  The competent medical evidence does not demonstrate that 
the Veteran's peripheral neuropathy was incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.

6.  The competent medical evidence does not demonstrate that 
the Veteran's hypertension was incurred in or aggravated by 
his active service or manifested to a compensable degree 
within one year following his separation from service.

7.  The competent medical evidence does not demonstrate that 
the Veteran's mitral valve prolapse was incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.

8.  The competent medical evidence does not demonstrate that 
the Veteran currently has sexual dysfunction.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).

3.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

4.  Service connection for diabetic retinopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2008).
5.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2008).

6.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2008).

7.  Service connection for a mitral valve prolapse is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2008).

8.  Service connection for sexual dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2006, after the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule VA examinations if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in December 2006, should his service connection claims 
be granted.  A reasonable person could be expected to read 
and understand the notice, and that evidence showing his 
disabilities met the requirements for a higher rating was 
needed for an increase to be granted.  Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007).  

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the Veteran's claims for service 
connection for diabetes mellitus, diabetic retinopathy, 
peripheral neuropathy, hypertension, and a mitral valve 
prolapse, the Board finds that VA is not obligated to provide 
an examination in this case because the evidence does not 
establish that the Veteran suffered an event, injury, or 
disease in service.  Id.  With respect to his service 
connection claim for sexual dysfunction, the Board finds that 
VA is not obligated to provide an examination because the 
evidence does not establish the presence of any current 
disability.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus, is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

The Board is also satisfied that there was substantial 
compliance with its December 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

New and Material Evidence

A June 1996 rating decision denied the claim for service 
connection for diabetes mellitus, as a result of exposure to 
herbicides.  Although the RO reopened the claim in a December 
2002 rating decision and has adjudicated the issue of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 
1 (1995).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the June 1996 
decision became final because the Veteran did not file a 
timely appeal.  

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the RO rating decision 
in June 1996 consisted of the Veteran's service medical 
records, VA medical records, and an April 1996 VA examination 
report.  The June 1996 rating decision found that diabetes 
mellitus was not incurred in or aggravated by the Veteran's 
service.

New medical evidence includes a March 2003 private medical 
opinion which indicates that rapid progression of the 
Veteran's diabetes mellitus is probably associated with 
exposure to Agent Orange.  The Board finds that the evidence 
received since the last final decision is new and material 
evidence and raises a reasonable possibility of 
substantiating this claim because it addresses a previously 
unestablished fact, that the Veteran's diabetes mellitus is 
related to exposure to herbicides during his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for diabetes mellitus, to include as due 
to herbicide exposure, is reopened, and the appeal is granted 
to that extent only.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for diabetes mellitus; cardiovascular-renal disease, 
to include organic heart disease and hypertension; and 
organic diseases of the nervous system if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008). Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases 
include Type II diabetes mellitus and acute and subacute 
peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  However, even if the Veteran's disease is not 
subject to the presumption, he is not precluded from 
establishing direct service connection.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Generally, service in the Republic of Vietnam is interpreted 
as requiring service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  However, VA has 
interpreted its regulations to also mean that a Veteran who 
served in the inland waterways (e.g., a river) also served in 
the Republic of Vietnam.  66 Fed.Reg. 23, 166 (May 8, 2001) 
(final rule); 69 Fed. Reg. 44, 614, 44,620 (July 27, 2004) 
(proposed rule).  

In a July 2004 administrative decision, the RO indicated that 
the service department verified that the Veteran did not have 
in-country service in Vietnam, but served aboard an aircraft 
carrier off the coast of Vietnam, but not its inland 
waterways.  In an undated statement, the Veteran asserted 
that he was exposed to herbicides aboard the aircraft carrier 
because he moved drums of herbicides, worked around aircraft 
that were exposed to herbicides, and drank distilled water 
that was contaminated by herbicide.  The service department 
did not find any records of the Veteran's exposure to 
herbicides.  Therefore, the presumption of service connection 
based on exposure to herbicide agents does not apply.  
However, even if the Veteran's disease is not subject to the 
presumption, he is not precluded from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Diabetes Mellitus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus 
on a direct or presumptive basis.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to diabetes 
mellitus.  Urinalysis tests performed at enlistment in April 
1964 and in May 1966 were negative for sugar.
VA medical records dated in August 1995 reflect a diagnosis 
of diabetes mellitus.  An April 1996 VA examination report 
indicates a past medical history for diabetes.
An April 1996 private medical report reflects that the 
Veteran's adult onset diabetes mellitus was not controlled.

VA medical records include a September 2002 opinion that the 
Veteran continued to have problems with his vision secondary 
to diabetes secondary to Agent Orange exposure.  An August 
2004 report reflects a diagnosis of diabetes mellitus Type 
II.

In a March 2003 private medical report, Dr. R. J. G. opined 
that the rapid progression of the Veteran's diabetes mellitus 
was probably associated with exposure to Agent Orange.

In an April 2003 private medical report, Dr. S. R. A. noted 
that Veteran was apparently exposed to Agent Orange during 
service in Vietnam.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board has considered the September 2002 VA, and March 
2003 and April 2003 private medical opinions which suggest 
that the Veteran's diabetes mellitus is related to herbicide 
exposure during service.  However, while the opinions have 
probative value, they appear to be based solely on the 
Veteran's history of herbicide exposure during service which 
is not corroborated by objective evidence.  The service 
department has determined that the Veteran did not have in-
country service in Vietnam and there are no records of 
herbicide exposure.  The Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board 
finds that those opinions do not establish that it is at 
least as likely as not that any current diabetes mellitus is 
related to herbicide exposure during the Veteran's service.

The Veteran's post-service medical records are negative for 
any diagnosis of diabetes mellitus within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosis of diabetes 
mellitus until many years after separation from active 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the Veteran now suffers from diabetes 
mellitus, the evidence does not show that the current 
diabetes mellitus was incurred in or aggravated by service.  
Furthermore, there is no competent medical opinion that 
relates his diabetes mellitus to active duty.  In the absence 
of competent medical evidence linking any current diabetes 
mellitus to service, service connection must be denied.

While the Veteran does not assert that he was posted to serve 
in Vietnam, he claims that he was exposed to herbicides 
aboard the aircraft carrier.  However, the record does not 
corroborate the Veteran's contention.  Therefore, the 
presumption of service connection based on herbicide agents 
does not apply.  38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.307 (a)(6)(iii)(2008).  In the absence 
of competent medical evidence linking diabetes mellitus to 
service or showing any diabetes mellitus to a compensable 
degree within one year following separation from service, 
service connection must be denied.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
diabetes mellitus began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that diabetes mellitus was incurred in or aggravated 
by service, is presumed to be the result of exposure to 
herbicides since the Veteran did not serve in Vietnam, or 
manifested to a compensable degree within one year following 
the Veteran's separation from service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetic Retinopathy and Peripheral Neuropathy

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for diabetic 
retinopathy and peripheral neuropathy on a direct or 
presumptive basis.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to diabetic 
retinopathy or peripheral neuropathy.  Reports of the April 
1964 entrance and May 1966 examinations reflect normal eye, 
opthalmoscopic, ocular motility, and neurological 
evaluations. 

VA medical records dated in August 2002 reflect a diagnosis 
of diabetic retinopathy.  Paresthesias of the hands and feet 
were noted, but on neurological examination, sensation was 
intact to monofilament testing bilaterally.  Records include 
a September 2002 opinion that the Veteran continued to have 
problems with his vision secondary to diabetes secondary to 
Agent Orange exposure.

A private November 2002 report shows that the Veteran was 
legally blind in both eyes due to vitreous hemorrhage.

VA medical records include a November 2002 neurological 
examination that is negative for any sensory or motor 
deficit.  Records dated in March 2003 reflect a diagnosis of 
diabetic retinopathy.

In a March 2003 private medical opinion, Dr. R. J. G. opined 
that there was a high probability that the Veteran's severe 
progression of proliferative diabetic retinopathy in both 
eyes was caused by exposure to Agent Orange during service in 
Vietnam.

In April 2003 private medical opinion, Dr. S. R. A. opined 
that the Veteran's diabetic retinal detachments were the 
result of his diabetes which is "clear within medical 
certainty because of his severe diabetes and his apparent 
exposure to Agent Orange that he sustained while in 
Vietnam."  He further opined that his bilateral legal 
blindness was due to diabetic neuropathy which in turn is due 
to diabetes, and therefore may result from his past exposure 
to Agent Orange.

VA medical records include a July diabetic podiatric 
examination that was essentially unremarkable.  There was no 
pedal edema and pulses were equal and symmetrical.  No 
obvious lesions, ulcerations, or infections were identified.

A private medical report dated in July 2003 indicates that 
the Veteran had been treated for severe diabetic retinopathy 
since July 2002.

VA medical records dated in August 2003 reflect a diagnosis 
of Morton's neuroma right foot diabetic neuropathy.  On 
neurological examination in October 2003, the Veteran's deep 
tendon reflexes were equal and bilateral and there was no 
sensory or motor deficit.  He denied any numbness or loss of 
sensation.  In April 2004, he was diagnosed with blindness 
secondary to diabetic retinopathy.  In August 2004, there was 
no evidence of swelling, pedal edema, or varicosities of the 
extremities on examination.

The Board has considered the September 2002 VA, and March 
2003 and April 2003 private medical opinions which suggest 
that the Veteran's diabetic retinopathy is related to 
herbicide exposure during service.  However, while the 
opinions have probative value, they are based on the 
Veteran's uncorroborated claim that he was exposed to 
herbicides during service.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  The Board finds that those opinions do not establish 
that it is at least as likely as not that any current 
diabetic retinopathy or peripheral neuropathy are related to 
the Veteran's service.

The Veteran's post-service medical records are negative for 
any diagnoses of diabetic retinopathy or peripheral 
neuropathy within one year of separation from active duty.  
In fact, the post-service medical records are negative for 
diagnoses of diabetic retinopathy or peripheral neuropathy 
until many years after separation.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
Veteran now suffers from diabetic retinopathy or peripheral 
neuropathy, the evidence does not show that the current 
disabilities were incurred in or aggravated during service.  
There is no competent medical opinion that relates diabetic 
retinopathy or peripheral neuropathy to active duty.  In the 
absence of competent medical evidence linking any current 
diabetic retinopathy or peripheral neuropathy to service, 
service connection must be denied.  Furthermore, the evidence 
does not show that any acute or subacute peripheral 
neuropathy manifested to a compensable degree within one year 
after the last date of exposure to herbicides, as the 
evidence does not corroborate exposure to herbicide in this 
case. 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).

With respect to the Veteran's claims for service connection 
for diabetic retinopathy and peripheral neuropathy as 
secondary to diabetes mellitus, the Board notes that 
secondary service connection presupposes the existence of an 
established service-connected disability.  38 C.F.R. § 3.310.  
In this case, the Veteran is not service-connected for 
diabetes mellitus.  Thus, there can be no secondary service 
connection for any condition allegedly due to diabetes 
mellitus.  Where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As there is no legal basis 
for an award of secondary service connection for diabetic 
retinopathy or peripheral neuropathy, the claims for 
secondary-service connection must be denied as a matter of 
law.

The Board recognizes the Veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
diabetic retinopathy or peripheral neuropathy began during, 
or are a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  The evidence does 
not show that diabetic retinopathy or peripheral neuropathy 
were incurred in or aggravated by service, or that diabetic 
retinopathy manifested to a compensable degree within one 
year following the Veteran's separation from service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for hypertension on a direct or presumptive 
basis.

Hypertension is defined as a diastolic blood pressure of 
predominantly 90 or greater. Isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
or greater with a diastolic blood pressure of less than 90.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2008).

The Veteran's service medical records include an April 1964 
enlistment examination which reflects a blood pressure 
reading of 108/60.  In June 1965, his blood pressure was 
88/68 and it was noted that there was no known history of 
high or low blood pressure.  On examination in May 1966, his 
blood pressure was 104/60.

VA medical records dated in August 1995 reflect a diagnosis 
of hypertension.  An April 1996 VA examination report 
indicates a past medical history for hypertension.  In August 
2004, the Veteran's hypertension was well-controlled with 
diet and medication.

A private medical report dated in April 1996 reflects a 
diagnosis of essential hypertension.

The Veteran's post-service medical records are negative for 
any evidence of hypertension within one year of separation 
from active duty.  In fact, the post-service medical records 
are negative for hypertension until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the Veteran now suffers from 
hypertension, the preponderance of the evidence does not show 
that the current hypertension was incurred in or aggravated 
during service.  Furthermore, there is no competent medical 
opinion that relates his hypertension to his service.  In the 
absence of competent medical evidence linking any current 
hypertension to service, service connection must be denied.

With respect to the Veteran's claims for service connection 
for hypertension as secondary to diabetes mellitus, the Board 
notes that secondary service connection presupposes the 
existence of an established service-connected disability.  
38 C.F.R. § 3.310.  In this case, the Veteran is not service-
connected for diabetes mellitus.  Thus, there can be no 
secondary service connection for any condition allegedly due 
to diabetes mellitus.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
hypertension, the claim for secondary-service connection must 
be denied as a matter of law.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between his service and 
hypertension.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his 
hypertension began during, was aggravated during, or is a 
result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any current hypertension was incurred in 
service or manifested to a compensable degree within one year 
following the Veteran's separation from service.  Therefore, 
service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Mitral Valve Prolapse

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a mitral valve prolapse,

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to mitral 
valve prolapse.  Reports of the April 1964 entrance and May 
1966 examinations reflect normal clinical evaluations of the 
heart.  In July 1965, he complained of sharp chest pain, but 
an EKG was within normal limits.

VA hospital records dated in January 1979 show that a cardiac 
examination revealed no gallops.  Records dated in August 
1995 reflect the Veteran's complaints of chest discomfort.

An April 1996 private medical report reflects a diagnosis of 
mitral valve prolapse.

VA medical records in August 1995 reflect the Veteran's 
complaint of chest discomfort.  An August 2002 psychiatric 
report reflects a primary history of cardiac arrest secondary 
to a drug overdose in 1978.  Records dated from November 2002 
to August 2004, indicate that the Veteran denied any chest 
pain and show that cardiac rhythm and rate were normal 
without murmur, rub, or click.

The Veteran's post-service medical records are negative for 
any evidence of mitral valve prolapse within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a mitral valve prolapse 
until many years after separation.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence shows that the Veteran 
was diagnosed with a mitral valve prolapse, the preponderance 
of the evidence does not show that any current mitral valve 
prolapse was incurred in or aggravated during service.  
Furthermore, there is no competent medical opinion that 
relates his mitral valve prolapse to his service.  In the 
absence of competent medical evidence linking any current 
mitral valve prolapse to service, service connection must be 
denied.

With respect to the Veteran's claims for service connection 
for a mitral valve prolapse as secondary to diabetes 
mellitus, the Board notes that secondary service connection 
presupposes the existence of an established service-connected 
disability.  38 C.F.R. § 3.310.  In this case, the Veteran is 
not service-connected for diabetes mellitus.  Thus, there can 
be no secondary service connection for any condition 
allegedly due to diabetes mellitus.  Where application of the 
law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As there is no legal basis for an award of secondary 
service connection for a mitral valve prolapse, the claim for 
secondary-service connection must be denied as a matter of 
law.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between his service and mitral 
valve prolapse.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, his assertions do not constitute competent medical 
evidence that his mitral valve prolapse began during, was 
aggravated during, or is a result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any current mitral valve prolapse was incurred 
in service or manifested to a compensable degree within one 
year following the Veteran's separation from service.  
Therefore, service connection for hypertension must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Sexual Dysfunction

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for sexual dysfunction.  The competent 
medical evidence does not indicate that the Veteran currently 
has a sexual dysfunction.

The Veteran's service medical records and post-service 
medical records are void of findings, complaints, symptoms, 
or diagnoses of sexual dysfunction.

In a September 1995 statement in support of claim, the 
Veteran indicated that he had not had sexual intercourse for 
over one year.

The Board recognizes Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently suffers from sexual dysfunction or that any sexual 
dysfunction is a result of his service.

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed sexual dysfunction.  Because no sexual dysfunction 
has been currently diagnosed in this case, the Board finds 
that service connection for sexual dysfunction is not 
warranted.  The Board finds that there are no post-service 
medical records that demonstrate that the Veteran currently 
has a diagnosed sexual dysfunction.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of any sexual 
dysfunction, service connection cannot be granted.  Even if 
the Veteran is found to have a current diagnosis of sexual 
dysfunction, the Board finds that there is no evidence that 
any such disability is related to any event, injury, or 
disease in service.  To the extent that the Veteran contends 
that his sexual dysfunction is secondary to diabetes 
mellitus, the Board notes that secondary service connection 
presupposes the existence of an established service-connected 
disability.  38 C.F.R. § 3.310.  In this case, the Veteran is 
not service-connected for diabetes mellitus.  Thus, there can 
be no secondary service connection for any condition 
allegedly due to diabetes mellitus.  Where application of the 
law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As there is no legal basis for an award of secondary 
service connection for sexual dysfunction, the claim for 
secondary-service connection must be denied as a matter of 
law.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that the Veteran currently has any sexual 
dysfunction or that any sexual dysfunction was incurred in or 
aggravated by service.  Therefore, service connection for 
sexual dysfunction is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
diabetes mellitus is granted.

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

Service connection for diabetic retinopathy, to include as 
secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary 
to herbicide exposure, is denied.

Service connection for a mitral valve prolapse, to include as 
secondary to herbicide exposure, is denied.

Service connection for sexual dysfunction, to include as 
secondary to herbicide exposure, is denied.


REMAND

Additional development is needed prior to further disposition 
of the remaining claim for service connection for a heart 
murmur, to include as secondary to diabetes mellitus.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

In decisions dated in February 1980 and December 1980, the 
Board and the RO denied the Veteran's claim for service 
connection for a heart murmur.  While the RO adjudicated the 
claim in a December 2002 decision, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The decision of the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the Veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the Veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection under the current standard.  Therefore, a remand 
is required in order to allow sufficient notice to the 
Veteran.  Upon remand, the Veteran will be free to submit 
additional evidence and argument on the question at issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that: (1) 
notifies the Veteran of the evidence and 
information necessary to reopen the claim 
for service connection for a heart 
murmur, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the Veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (i.e., an opinion 
relating his heart murmur to his period 
of active service, or an opinion finding 
that his heart murmur was aggravated by 
his service or a service-connected 
disability).

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


